DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaori et al. (US Patent Application Pub. No.: US 2012/0104893 A1).
For claim 1, Kitaori et al. disclose the claimed invention comprising: a part (reference numeral 12) to be wound with a coil (reference numeral 13, see figures 1, 4), the part covering an axial end surface of a tooth (reference numeral 11, figures 2, 3) protruding from a core segment and a part of at least both circumferential side surfaces 
For claim 2, Kitaori et al. disclose the coil guide groove (reference numerals 35, 36) further including a second groove (i.e. portion of groove extending near reference numeral 37a, see figure 4) continuous with the first groove and located more radially inward in relation to the first groove (see figure 4), and an angle θ1 between a radially outer side surface of the second groove and the inner surface is acute and smaller than or equal to the angle θ (see figure 4).  
For claim 9, Kitaori et al. disclose the claimed invention of a stator (reference numeral 13, figure 1) comprising: insulators (reference numeral 12, figures 2, 4), each being the insulator of claim 1, on both axial end surfaces of teeth (reference numeral 11, figures 2, 3), each of which is the teeth of the core segment (figures 2, 3); and a plurality of stator segments (figures 2, 3), each formed by winding the coil (reference numeral 13, see figures 1, 5A, 5B) of a winding wire around the part to be wound with the coil of the insulator (see figures 2, 3), wherein the stator segments (reference numeral 11b) 
For claim 10, Kitaori et al. disclose the coil (reference numeral 13) being regularly wound around the part to be wound with the coil (see figures 5A, 5B).  
For claims 13 and 14, Kitaori et al. disclose the stator of claims 9 and 10 (reference numerals 10, 13, see figure 1); and a rotor (reference numeral 6) including a rotary shaft (reference numeral 8) located more radially inward in relation to the stator (reference numeral 10) at a predetermined distance (see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaori et al. as applied to claim 1 above, and further in view of Okada et al. (US Patent Application Pub. No.: US 2005/0029891 A1).
For claim 3, Kitaori et al. disclose the claimed invention except for the coil guide groove including a coil lock that locks a winding starting part of the coil.  Okada et al. disclose a protrusion (reference numeral 31) which can be considered to be a coil lock that locks a winding part of the coil (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
For claim 4, Kitaori et al. in view of Okada et al. disclose the claimed invention except for the coil lock being a protrusion from a side surface of the coil guide groove, and the coil guide groove includes one or more protrusions including the protrusion.  Okada et al. further disclose the protrusion (reference numeral 31) as a coil lock for the coil guide groove (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion as disclosed by Okada et al. for the coil lock of Kitaori et al. in view of Okada et al. for predictably providing desirable configuration for facilitating the proper coil assembly for the device.  
For claim 5, Kitaori et al. disclose the coil guide groove (reference numeral 35) being a groove tapered toward a bottom (groove 35 can be considered tapered, figure 4, also see figure below), and the tapered groove serves as the coil lock (see figure below).  

    PNG
    media_image1.png
    609
    536
    media_image1.png
    Greyscale

For claims 6-8, Kitaori et al. disclose the coil lock being located at an inlet of the coil guide groove (tapered portion of groove as shown above for claim 5 can be considered the coil lock located at an inlet of the coil guide groove 33, 35).  

Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaori et al. as applied to claims 9 and 10 above, and further in view of Yoshida et al. (US Patent Application Pub. No.: US 2016/0043604 A1).
For claims 11 and 12, Kitaori et al. disclose a space between circumferentially adjacent ones of the teeth serving as a slot that houses the coil (space in between teeth 11 serving as slot, see figure 3), but Kitaori et al. however do not specifically disclose, in the slot, insulating paper that insulates associated one of the core segments and associated one of the teeth from the coil covers a side surface of the associated one of the teeth and partially overlaps the first and second flanges of the insulator in the axial direction.  Yoshida et al. disclose insulating paper (reference numeral 18) insulating the core segments and covers a side surface of the associated one of the teeth (reference numeral 3b) and partially overlaps the first and second flanges (reference numerals 12, 13) of the insulator in the axial direction (see figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the insulating paper as disclosed by Yoshida et al. for the insulator of Kitaori et al. for predictably providing desirable configuration for facilitating the proper coil assembly for the device.  
For claims 15 and 16, Kitaori et al. disclose the stator of claims 11 and 12 (reference numerals 10, 13, see figure 1 of Kitaori et al.); and Kitaori et al. disclose a rotor (reference numeral 6) including a rotary shaft (reference numeral 8) located more radially inward in relation to the stator (reference numeral 10) at a predetermined distance (see figure 1).  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834